 In the Matter of SIMMONDS AEROCESSORIES, INCandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, CIO, LOCAL 698In the Matter of SIMMONDSAEROCESSORIES, INCandMETROPOLITANCHAPTER 31, FEDERATION OF ARCHITECTS, ENGINEERS, CHEMISTS&TECHNICIANS-CIOIn the Matter of SIM11ONDS AEROCESSORIES, INC.andAEROCESSORIESINDEPENDENT ASSOCIATIONCases Nos. R-3846, R-3847, and R-3848, respectively.DecidedJuly 8, 1940Jurisdictionaeronautical engineering equipment manufacturing industryInvestigation and Certification of Representatives.existence of question stipu-lation as to refusal of Company to recognize petitioners until certified by theBoard, elections necessaryUnit Appropriate for Collective Bargaining:elections ordered to determinewhether purchasing, accounting, personnel, production planning,generalclerical and stenographic, supply receiving, and stock control employees, guards,and the remaining production, maintenance, drafting, and designing employeesof the Company shall constitute a single unit or two separate unitsBreed, AbbottctMorgan,byMr Thomas E. Kerwin,of NewYork City, for the CompanyMr. Nathan Witt,of New York City, for the CIO UnionsMr John F X Landrigan,of New York City, for the Independent.Mr Frederic B Parkes, 2nd,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSSTATEMENT' OF THE CASEUpon petitions duly filed by Inteinational Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,CIO, Local 698, and Metropolitan Chapter 31, Federation of Archi-tects,Engineers, Chemists & Technicians, CIO, herein respectivelycalled the UAW and Chapter 31 and sometimes collectively calledtheCIO Unions, and by Aerocessories Independent Association,herein called the Independent, alleging that questions affecting com-42N L R B,No 38179 180DECISIONSOF NATIONALLABOR RELATIONS BOARDmerce had arisen concerning the representation of employees ofSimmonds Aerocessoiies, Inc , New York City, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before 'James C. Paradise, TrialExaminerSaid hearing was held at New York City on May 21,1942The Company, the CIO Unions, and the Independent ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmedOnJune 9, 1942, the Company filed a brief which the Board has con -sidei edUpon the entire record in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYSimmonds Aerocessories, Inc, a New York corporation, is engagedin the business of designing and manufacturing specialized _ aei o-nautical engineering equipment, parts, insti uments, and accessories.It maintains a general executive and sales office in New York City,factories at Long Island City, New Yoik, and Vergennes, Vermont,a general office, toolroom, and laboratory at Long Island City, NewYoik, and a factory and sales office at Los Angeles, CaliforniaThepresent proceeding is concerned solely with the employees of theCompany's New York City and Long Island City offices and factoryDuring the 6 months' period preceding March 25, 1942, the Companypurchased raw materials valued at approximately $200,000,' a sub-stantial portion of which was shipped to it from points outside theState of New YorkDuring the same period of time, the Companysold finished products valued at $500,000, of which approximately95 percent was sold and shipped to points outside the State ofNew York The Company employs approximately 136 non-super-visory employees at its New York City and Long Island City officesand factory.iThe Company admits that it is engaged in commerce within themeaning of the ActH THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local 698, and Metropolitan Chap-ter 31, Federation of Architects, Engineers, Chemists & Technicians,are labor organizations affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company. SIMMONDS AEROCESSORIES, INC181Aeiocessories Independent Association is an unaffiliated labor or-ganization, admitted to membeiship employees of the CompanyIIITHE QUESTIONCONCERNINGREPRESENTATIONThe CIO Unions and the Independent have requested the Companyto recognize them as the collective bargaining representative of theCompany's employees within the unit which each labor organizationurges to be appropriateIn each instance, the Company has iefusedto grant such recognition until the labor organizations are certified bythe BoardA statement of the Regional Director introduced into evidence in-dicates that the UAW, Chapter 31, and the Independent each repre-sents a substantial number of employees within the units they claimto be apps oprlate 1We find that questions affecting commerce have aiisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the ActIV THE APPROPRIATE UNITThe UAW and Chapter 31 jointly contend that all production,maintenance, drafting, and designing employees of the Company'sLong Island City and Hunters Point plants, including tool, die, andjig fixture makers, shipping and receiving employees, tool crib em-ployees. and test operators, but excluding purchasing, accounting,personnel, production planning, general clerical and stenographic,supply receiving, and stock control employees, guards, executives, andsupervisory employees, constitute an appropriate unit 2The Inde-pendent seeks a unit composed of all employees of the Company'sNew York City office, Hunters Point plant, and Long Island Cityplant, with the exception of executives and supervisorsThe Com-pany claims that a single industrial unit composed of all production,maintenance, office, and technical employees is appropriate'The UAW submitted to the Regional Director 55 authorization cards dated as follows42 in December 1941, 8 in January 1942, 1 in February 1942, and 4 undatedThe RegionalDirector reported that all cards hole apparently genuine and original signatures of which43 were the names of persons on the Company's pay roll of March 21, 1942Chapter 31 submitted to the Regional Director 9 application cards, of which 7 weredated in January 1942, and 2 were undatedThe Regional Director reported that allcards bore apparently genuine and oiiginal signatures, all of which were names of personson the Company's pay roll of March 21, 1942There are approximately 69 employeesV itbin the unit jointly urged by the CIO UnionsThe Independent submitted to the Regional Director 87 application cards of which 5were undated and 82 were dated in March 1942The Regional Diiector reported thatall the signatures were apparently original and genuine, and that 83 of the signatureswere names of persons on the Company s pay rollThere are approximately 136 em-pio3ees in the unit urged by the Independent2 The unit sought originally by the UAW in its petiton embraced the production andmaintenance employees of the Company s Long Island City plant but was combined byamendment at the hearing with the unit sought by Chapter 31, which initially had pro-posed a unit of designing and drafting employees of the Company's Ilunteis Point plant 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's New York City offices consist of the executive andgeneral sales officesIn addition to the executive and managerialstaff, seven stenographic and secretarial employees are here employedThe Hunters Point plant is divided into three departments, namely,the general office, the engmeeiing laboratoiy, and the toolroom, all ofwhich are housed on the sane floorThe genei al office is concernedwith purchasing, accounting, and personnel functions, employing be-tween 25 and 35 cleiical employeesTheengineering laboratory per-foi ms all drafting, designing, and experimental work in connectionwith the parts and accessories produced by the Company at its fac-toriesTools, dies, jigs, and fixtures for the Company's factories aremade in the toolroomAt the Long Island City plant, which is ap-proximately 11/2 miles from the Hunters Point plant, the products ofthe Company are manufactured and assembled It appears that allthe employees here engaged are production and maintenance workerswith the exception of three clerical employees and three guardsEmployees are frequently interchanged among the Company's officesand plantsThe CIO Unions have not solicited membership among those clas-sifications of employees whom the CIO Unions would exclude fromtheir unitThe Independent, on the other hand, commenced its initialorganizational activities among the clerical employees and later ad-mitted to membership the pi oduction and maintenance workersFrom the foregoing, it appears that the purchasing, accounting,personnel, production planning, general clerical and stenographic,supply receiving, and stock control employees and guards, whom theIndependent desires to represent, might be merged in a single unitwith all production and maintenance employees or might properlyconstitute a separate bargaining unitIn this situation, we believethat the desire of these employees themselves is the chief factor tobe considered in determining whether they shall constitute a separateunit or become part of a larger unit 3We shall dii ect that two elec-tions be held, one among the production, maintenance, drafting, anddesigning employees of the Company's Long Island City and HuntersPoint plants, including tool, die, and jig fixture employees, shippingand receiving employees, tool crib employees, and test operators, todetermine whether they desire to be represented by the CIO Unions,by the Independent, or by neither, and the other among the purchas-ing, accounting, personnel, production planning, general clerical andstenographic, supply receiving, and stock control employees andguar ds of the Company's New York City office, Hunters Pont plant,and Long Island City plant, to determine whether or not they desireto be represented by the IndependentIf the employees voting in the8SeeMatter of TheGlobeMachine and Stamping CoandMetal Polishers Union, LocalNo 4, International Association of Machinists, DistrictNo54,Federal Labor Union18788,and UnitedAutomobileWorkeis of Anneiice,3 N L R B 294, and subsequent cases SIMMONDS AEROCESSORIES, INC183two elections select the same representative,they will constitute asingle appropriateunitIf they choose different repiesentatives, theywill constitute two separate and distinct appropriate unitsV THE DETERMINATION OF REPRESENTATIVESThe CIO Unions urge the use of the pay roll of April 25, 1942, todeteimine eligibility to voteThe Company and the Independentstated no position as to the pay roll to be used for that purposeWefind no reason to depait from our customaiy practice and shall ac-coidingly direct that the employees of the Company eligible to votein the elections shall be those who were employed duiing the pay-rollpeiiod immediately pieceding the date of the Direction of Electionsherein, subject to such limitations and additions hereinafter set forthin the DirectionDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Boaid by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as pait of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith S uninonds Aerocessories, Inc , New Yoi k City,electionsby seci etballot shall be conducted as early as possible, but not later than thirty(30) days fiom the date of this Direction, under the direction andsupei vision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees of the Company in each of the groups described belowwho were employed during the pay-roll period immediately pieced-ing the date of this Dii ection of Elections, including employees whodid not work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding executives, supeivisoryemployees, and employees who have since quit or been discharged forcause(1)All production, maintenance, drafting, and designing em-ployees of the Company's Long Island City and Hunters Point plants,including tool, die, arid jig fixture makers, shipping and receivingemployees, tool crib employees, and test operators, to determinewhether they desire to be represented by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America, 184DECISIONS OF NATIONAL LABOR, RELATIONS BOARDLocal 698, and Metropolitan Chapter 31, Federation of Architects,Engineers, Chemists & Technicians, affiliated with the Congress ofIndustrial Organizations, or by Aerocessories Independent Associ-ation, for the purposes of collective bargaining, or by neither; and(2)All purchasing, accounting, personnel, production planning,general clerical and stenographic, supply receiving, and stock controlemployees and guards of the Company's New York City office, Hunt-ers Point plant, and Long Island City plant to determine whether ornot they desire to be represented by Aerocessories Independent Asso-ciation for the purposes of collective bargaining_